Title: To James Madison from James Monroe, 24 August 1815
From: Monroe, James
To: Madison, James


                    
                        
                            Dear Sir
                        
                        White Sulphur Springs augt 24. 1815.
                    
                    I arriv’d here on the 21., and have already deriv’d advantage from the use of the water. I propose to leave this for the sweet springs on the 28. or 9., and after remaining there a week at most, to return home, where I expect to be on the 12., if not sooner. My hope is sanguine, that this trip will completely restore my health. This water, promises to remove every unfavorable simptom of bile, and the other to give tone to the system.
                    From what I see France can scarcely be consider’d a conquerd country. Bonaparte is driven away, and the nation depriv’d of a ruler of its choice, and another imposed on it, against the will of the majority, (such I presume will be the result) still a govt. of the people is treated with, who will, I doubt not, have weight in fixing the conditions of the treaty. Of the future we can speak only by conjecture, and with such uncertainty, that it is almost idle to hasard one. The Bourbons will probably be restor’d, because, whatever may be the disposition of some of the allies, I do not see how they can be gotten rid of. The restoration of that family, would leave the friends of Bonaparte, more free, in their future conduct, than the establishment of any other prince; it would partake less of the nature of a compact, & be felt less obligatory. I cannot think that the Bourbons will be able to maintain their ground, shod. they be restor’d. The abdication & retreat of Bonaparte seem to have been intended as expedient to terminate the war, finding that the preparation was inadequate to the force brought to bear against him. All hope, in him & his friends, is perhaps not extinguished. It is doubtful whether any ruler, or govt., can be forc’d permanently on that nation, against its will, and if the allies treat a second time, with a govt. of the people, & form a treaty, with it, in a way to acknowledge the independance of the nation, they will afford proof that they likewise doubt their competency to do it, or are unwilling to adopt, or cannot agree on, the measures, necessary to accomplish it. Another mov’ment, a year or two hence, might not unite the same powers in an effort to suppress it. The jealousy of England, and other causes might keep them apart, and even induce some to wish to see France resume her antient place in the system of Europe, and Bonaparte himself restord, as the surest way to effect it. The agency which

the British troops have had in the late event, will be felt and the pretentions of the British govt., on other interests, affecting more immediately the allies, rising in equal degree, as may be presumd, from what we know of the character of that govt., will all have a similar tendency. I think it probable that the dread of Bonaparte, & of French power, as menacing the independence of Europe, will cease, after the late event & the treaty which will grow out of it, and that letting the allies withdraw their troops & get home, they will never be reunited & reassembled again for the same purpose. My opinion therefore is, that the late events, terminate as they may, are not likely to settle the fate of France, but that others not less important, may be expected to follow.
                    Bonaparte it seems has sail’d for this country. If he arrives the country will be plac’d by it, in an embarrassing situation, provided his surrender is demanded, by the allies, or even by the Bourbons alone. I am rather inclin’d to think that no such demand will be made, by either party. A complyance with it, should it be made, will be an act of degradation, and so consider’d by the world. It is very desirable that he should go elsewhere, but should he come here, it appears to me to be important that no such demand should be made. His retreat here, will fix the attention of the world on us. He will doubtless have sufficient delicacy & prudence not to visit the seat of government, or the govt. itself. Such a step might compromit it with the allies, and ought to be prevented if possible. They all know that his coming here is his own act, of which we could have no knowledge at the time he took it. They must all see that there is no other place in which he could hope to find an assylum, unless the revolted provinces of Spain might afford one. To refuse it to him, might be consider’d not merely ungenerous, but pusilanimous. It might lessen us in the estimation of the allies themselves whose resentment may have been appeased, by their good, & his ill fortune. They may expect of us an act of magnanimity, and be disappointed if we fail to perform it. Whether it would be proper to surrender him, in case the demand was made, would depend on many circumstances, among which the parties to it, would be one entitled to much attention. That point would of course be duly consider’d at the proper time. Till then will it not be proper to adopt some plan in regard to him to take effect on his landing, and to be pursued while he remains in the country. I submit it to your consideration whether it may not be adviseable, to cause it to be intimated to him, as soon as he lands, that it will be agreeable to the govt, that he should take his quarters at some inland town, Reading for example, & remain quietly there for the present. He will enquire, naturally, whether the govt. will afford him protection, or surrender him in case he is demanded by the allies, or the Bourbons only. This may lead to explanations, which may be useful, both to him & us, whether the demand be made or not, especially in the former case. I think it would do harm should he take his station in any great

town, & pass much thro’ the country. His appearance would attract, every where, much attention, & that might lead the allies into a belief, that he had a strong party here, and would probably controul, if he did not usurp the government. On landing, an intimation of the desire of the Executive, will be respected by him as a law. Any indulgence which he enjoys then, it will be difficult to deprive him off afterwards, however strong & urgent the reason for it. I am aware that the government has no power to confine him to any place, but I do not think that the want of it, shod. prevent the course which is suggested. The possibility that he may reappear, on the theatre, he has lately left, are among the considerations entitled to attention in this case.
                    Mr. Bayard’s death, I see, with pleasure, excites much sensibility throughout the country. Would it not be gratifying to his family & produce a good effect, for you to write his Lady a letter of condolance, expressive of a just sense of his merit & useful services, in the late mission? Believing that such a letter would go with peculiar propriety from you, has induc’d me to suggest the idea for your consideration.
                    The more I think of the act abolishing discriminating duties, the more apprehensive I am, if a treaty is formed, that we shall have given up, without an equivalent, that important & sure means, of encouraging our navigation, that is, by the carriage of our own productions. The British govt. will, I suspect, catch at the overture with avidity, especially if the reciprocity is to be found in the direct intercourse between the two countries. With affectionate respect
                    
                        
                            Jas Monroe
                        
                    
                